Citation Nr: 1749334	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-05 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from July 1968 to July 1970, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board remanded the case in August 2015 in order to request outstanding Social Security Administration disability records, request information regarding outstanding private treatment records, and afford the Veteran a VA psychiatric examination.  This case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Acquired psychiatric disorder, to include PTSD

Pursuant to the August 2015 Board remand, the Veteran was afforded a November 2015 VA examination for his claimed acquired psychiatric disorder.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Board finds that the November 2015 examination and opinion continues to be inadequate, for the reasons discussed below, and remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2015, the examiner determined that the Veteran did not meet the DSM-5 criteria for PTSD, but did have a diagnosis of an unspecified anxiety disorder.  The examiner claimed that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness, and reasoned that the Veteran did not have a diagnosis of PTSD.  The examiner reasoned that the Veteran had sought psychiatric care in 2007, thirty seven years after separating from service, and those events which led to his military stressors.  The examiner indicated that there was no change in functional status or quality of life due to trauma exposure, and that trauma exposure had not caused impairment in social, occupational or other areas of functioning.  The examiner observed that the Veteran had been gainfully employed until 2007, and that there was no temporal relationship between the neuropsychiatric disorder and the Veteran's service.  

The Board finds that this examiner's reasoning is unclear in that it appears the examiner focused on the absence of a PTSD diagnosis, and the passage of time or lack of temporal relationship, without addressing the diagnosed anxiety disorder and the Veteran's contentions regarding continuous symptoms since service.  38 C.F.R. § 4.2.  In addition, the opinion does not address a secondary theory of causation, although general in nature, which the Veteran raised in his September 2011 Notice of Disagreement.  As such, this opinion is inadequate and remand is necessary to obtain a new VA examination and opinion as to the etiology of the Veteran's acquired psychiatric disorder, to include PTSD, if diagnosed.  

In addition, there are documents associated with the record that have not yet been translated from Spanish, to include correspondence received in July 1973, and medical documents associated recently on receipt of Social Security Administration disability records.  On remand, these items should be translated into English in order to facilitate the Board's review.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that there are English language translations of record for all Spanish language documents in the Veteran's file.

2.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and lay assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any psychiatric disorders that have been present since the Veteran filed his claim in March 2010.  For each diagnosis, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service.  If not, then the examiner should state whether any diagnosed acquired psychiatric disorder was (a) caused or (b) aggravated (permanently worsened) by the Veteran's service-connected diabetes mellitus, peripheral neuropathies, or erectile dysfunction.

If a diagnosis of PTSD, according to the DSM-5, is deemed appropriate by the examiner, he or she must opine whether that diagnosis may be etiologically related to the appellant's claimed in-service stressor(s).  The examiner's opinion should reflect consideration as to whether the reported in-service stressors (based on Vietnam service) are adequate to support the diagnosis of PTSD and whether they are related to fear of hostile military or terrorist activity. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




